DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 3/12/2021.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Drawings
The drawings are objected to because some portions are not reproducible.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted.  Note that grayscale is a color.  Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Underwood et al. (US 2017/0103050 A9, hereinafter Underwood).

As to independent claim 1, Underwood discloses a computer-implemented method for generating and providing personalized webpage interfaces, the computer-implemented method comprising:
determining, utilizing an audience manager, audience information for a user (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added) associated with a client device requesting a storefront webpage (“a business can advertise its products or services, accept orders for its products and services, receive various inquiries and other information from the general public, and in many other ways increase the ability to provide information to the public through the Web,” paragraph 0004 lines 1-5);
generating, from the audience information, personalization rules for the user associated with the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generating, in response to the client device requesting the storefront webpage, a personalized storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) tailored to the user in accordance with the personalization rules (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added); and
providing the personalized storefront webpage for display on the client device (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8).

As to dependent claim 2, Underwood further discloses a method wherein determining the audience information comprises utilizing the audience manager to assign an audience identification to the user of the client device based on one or more of demographic information, interests, or geographic information associated with the user (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added).

As to dependent claim 7, Underwood further discloses a method comprising determining that the client device is requesting the storefront webpage by receiving an indication of user input via the client device to view the storefront webpage (“a web site that users can visit,” paragraph 0005 lines 2-3).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 3-6 and 8-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Underwood in view of Anderson et al. (US 2016/0077672 A1, hereinafter Anderson).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Underwood does not appear to expressly teach a method wherein generating the personalization rules for the user comprises mapping the audience information for the user to webpage design elements that users associated with the audience information find appealing.
Anderson teaches a method wherein generating the personalization rules for the user comprises mapping the audience information for the user to webpage design elements (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 15-20) that users associated with the audience information find appealing (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Underwood does not appear to expressly teach a method wherein generating the personalized storefront webpage comprises determining, from the personalization rules, a webpage design element from among a plurality of webpage design elements to include as part of the personalized storefront webpage.
Anderson teaches a method wherein generating the personalized storefront webpage comprises determining, from the personalization rules, a webpage design element from among a plurality of webpage design elements (“copy text, layouts, images, and colors,” paragraph 0004 lines 19-20) to include as part of the personalized storefront webpage (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Underwood/Anderson further teaches a method wherein generating the personalized storefront webpage further comprises:
modifying the webpage design element according to the personalization rules (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5); and
including the modified webpage design element within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Underwood does not appear to expressly teach a method wherein generating the personalized storefront webpage comprises modifying an appearance of a webpage design element within the storefront webpage according to the personalization rules.
Anderson teaches a method wherein generating the personalized storefront webpage comprises modifying an appearance of a webpage design element within the storefront webpage (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 15-20) according to the personalization rules (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).

As to independent claim 8, Underwood teaches a non-transitory computer readable medium (“physical computing storage device,” claim 15 line 3) comprising instructions that, when executed by at least one processor, cause a computing device to:
determine, utilizing an audience manager, audience information for a user associated with a client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generate, from the audience information, personalization rules for the user associated with the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
receive an indication of user input via the client device (“a web site that users can visit,” paragraph 0005 lines 2-3) to view a storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) comprising one or more webpage design elements from among a plurality of webpage design elements (“The Web Definer performs this function by collecting all essential elements of a web site and then simply allows the business owner to arrange, color, and combine these essential elements in an almost infinite number of ways. Thus, the Web Definer acts as a ‘web kaleidoscope’ wherein by a user simply pressing various buttons or making other simple choices, the elements of a user’s web site rearrange themselves in accordance with various parameters until a desired effect is obtained,” paragraph 0030 lines 12-21); and
in response to the indication of the user input (“a web site that users can visit,” paragraph 0005 lines 2-3), automatically generate a personalized storefront webpage tailored for display on the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added).
Underwood does not appear to expressly teach a medium comprising instructions to generate by:
determining, from the personalization rules, a webpage design element from among the plurality of webpage design elements to include as part of the personalized storefront webpage;
modifying the webpage design element according to the personalization rules; and
including the modified webpage design element within the personalized storefront webpage for display on the client device.
Anderson teaches a medium comprising instructions to generate by:
determining, from the personalization rules, a webpage design element from among the plurality of webpage design elements to include as part of the personalized storefront webpage (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 15-20);
modifying the webpage design element according to the personalization rules (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5); and
including the modified webpage design element within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).

As to dependent claim 9, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to determine the audience information by utilizing the audience manager to assign an audience identification to the user of the client device based on demographic information (“Selection program 140 may operate to retrieve user characteristics, goals, such as goals stored to goals database 120, and analytics information, such as analytics information stored on analytics database 130, to select and display the most suitable version of a webpage, such as webpage version 105, to a user at client computing device 40,” Anderson paragraph 0028 lines 1-6, emphasis added), interests (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added), and geographic information associated with the user (“goals database 120 may associate a set of one or more goals for webpage 100 with additional factors, such as geographic location of the accessing user,” Anderson paragraph 0026 lines 21-23).

As to dependent claim 10, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules for the user by determining customizations for webpage design elements (“copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 19-20) that are appealing to users corresponding to the audience information (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 11, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium wherein determining the webpage design element to include as part of the personalized storefront webpage comprises determining that the webpage design element is more appealing for users corresponding to the audience information than another webpage design element (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 12, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules from user experience information (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20) in addition to the audience information (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added).

As to dependent claim 13, the rejection of claim 12 is incorporated.  Underwood/Anderson further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules from the user experience information by:
determining previous interactions of users corresponding to the audience information with webpage design elements (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20); and
generating the personalization rules to reflect preferences of the users corresponding to the audience information according to the previous interactions (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 14, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium wherein modifying the webpage design element comprises modifying an appearance of the webpage design element to increase an effectiveness of the webpage design element for the user according to the personalization rules (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to independent claim 15, Underwood teaches a system comprising:
one or more memory devices (“physical computing storage device,” claim 15 line 3) comprising an audience manager and an audience information database storing audience information for one or more audiences of users that interact with storefront webpages (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added); and
one or more computing devices (“one or more processors,” claim 15 line 5) that are configured to cause the system to:
determine, utilizing the audience manager, audience information from the audience information database for a user associated with a client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generate, from the audience information, personalization rules for the user associated with the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
receive an indication of user input via the client device (“a web site that users can visit,” paragraph 0005 lines 2-3) to view a storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) comprising one or more webpage design elements from among a plurality of webpage design elements (“The Web Definer performs this function by collecting all essential elements of a web site and then simply allows the business owner to arrange, color, and combine these essential elements in an almost infinite number of ways. Thus, the Web Definer acts as a ‘web kaleidoscope’ wherein by a user simply pressing various buttons or making other simple choices, the elements of a user’s web site rearrange themselves in accordance with various parameters until a desired effect is obtained,” paragraph 0030 lines 12-21); and
in response to the indication of the user input (“a web site that users can visit,” paragraph 0005 lines 2-3), automatically generate a personalized storefront webpage tailored for display on the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added).
Underwood does not appear to expressly teach a system comprising generating by:
determining, from the personalization rules, a higher effectiveness for a first webpage design element from among the plurality of webpage design elements than for a second webpage design element from among the plurality of webpage design elements; and
selecting, according to the higher effectiveness, the first webpage design element for inclusion within the personalized storefront webpage for display on the client device.
Anderson teaches a system comprising generating by:
determining, from the personalization rules, a higher effectiveness for a first webpage design element from among the plurality of webpage design elements than for a second webpage design element from among the plurality of webpage design elements (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 15-20); and
selecting, according to the higher effectiveness, the first webpage design element for inclusion within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).

As to dependent claim 16, the rejection of claim 15 is incorporated.  Underwood/Anderson further teaches a system wherein determining the higher effectiveness for the first webpage design element than for the second webpage design element comprises determining that users corresponding to the audience information prefer the first webpage design element over the second webpage design element according to previous interactions of the user corresponding to the audience information (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 17, the rejection of claim 15 is incorporated.  Underwood/Anderson further teaches a system wherein the one or more computing devices are further configured to cause the system to determine the audience information by utilizing the audience manager to assign an audience identification from the audience information database to the user of the client device based on demographic information (“Selection program 140 may operate to retrieve user characteristics, goals, such as goals stored to goals database 120, and analytics information, such as analytics information stored on analytics database 130, to select and display the most suitable version of a webpage, such as webpage version 105, to a user at client computing device 40,” Anderson paragraph 0028 lines 1-6, emphasis added), interests (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added), and geographic information associated with the user (“goals database 120 may associate a set of one or more goals for webpage 100 with additional factors, such as geographic location of the accessing user,” Anderson paragraph 0026 lines 21-23).

As to dependent claim 18, the rejection of claim 17 is incorporated.  Underwood/Anderson further teaches a system wherein the one or more computing devices are further configured to cause the system to generate the personalization rules by determining webpage design element preferences of users corresponding to the audience identification from the audience information database (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 19, the rejection of claim 15 is incorporated.  Underwood/Anderson further teaches a system wherein the one or more computing devices are further configured to cause the system to determine, from the personalization rules, a modification for an appearance of the first webpage design element to increase the higher effectiveness of the first webpage design element (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 20, the rejection of claim 19 is incorporated.  Underwood/Anderson further teaches a system wherein the one or more computing devices are further configured to cause the system to modify the first webpage design element for display on the client device according to the determined modification (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 10503804 B1 disclosing evaluation of website variations
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145